It is a fundamental rule of statutory construction that sections of an act in pari materia and all parts *Page 75 
thereof should be construed together and compared with each other and that no one section should be singled out for consideration apart from other sections of a statute. Recourse is had to the several sections for the purpose of arriving at a correct interpretation of any particular section in order to ascertain and carry into effect the intention of the Legislature. But the necessity of applying the rule exists only where the terms of the statute to be construed are ambiguous or its significance doubtful. 37 Ohio Jurisprudence, 599-609, Section 332 et seq.; 50 American Jurisprudence, 343-345, Section 348.
Section 3311.261, Revised Code, pursuant to which the petition for consolidation was filed, has no provision similar to that found in Sections 3311.22 and 3311.231 prescribing that signatures on a petition filed pursuant thereto may be withdrawn only by order of the board upon sworn testimony. Whether the absence of this provision in Section 3311.261 is attributable to an oversight on the part of the Legislature, or was intentional, the omission may not be supplied from Sections 3311.22 or3311.231 under the guise of judicial interpretation. In my opinion, Section 3311.261 is not ambiguous in the respects asserted by relators. The section just does not contain any provision regarding the processing of the petition, such as checking the validity of signatures and the addition or withdrawal of signatures.
It is significant that Section 3311.24, Revised Code, enacted in 1955 (126 Ohio Laws, 655, 670) and not amended in 1957, provides for transfer of territory to an adjoining city, exempted village or county school district upon petition signed by 75 per cent of the qualified electors without a referendum vote. This section likewise contains no provision with respect to withdrawal of signatures. The procedure provided in Section3311.261 for annexation without a referendum upon a petition signed by 75 per cent of the electors without any provision relating to withdrawal of signatures is thus similar and consistent in this respect to the lack thereof in Section3311.24. Absent such provision, under the rule at common law, the signers of a petition for transfer under Section 3311.261
may withdraw their signature at any time prior to the taking of any official action thereon by the board. Lynn v. Supple,Clerk, 166 Ohio St. 154, *Page 76 140 N.E.2d 555; State, ex rel. Endress, v. Wellington,Clerk, 166 Ohio St. 166, 140 N.E.2d 563; State, ex rel.Wilson, v. Board of Education of Shelby County School Dist.,166 Ohio St. 260, 141 N.E.2d 289 (construing the provisions of Section 3311.23, Revised Code, prior to its 1957 amendment effective January 1, 1958). Therefore, there is no showing of abuse of discretion on the part of respondents in permitting the withdrawal of the 27 signatures or that respondents have refused to perform an act which the law specially enjoins as a duty resulting from their offices as members of the Board of Education.
I concur in the judgment denying the writ.
FESS, J., of the Sixth Appellate District, sitting by designation in the Third Appellate District.